DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2012/0197657 to Prodanovic in view of U.S. Patent 8,554,587 to Norwak et al. in view of U.S. Patent 7,555,436 to Brown.
As to claims 1 and 5, Prodanovic discloses an electronic medical records system comprising:
a processor (Prodanvic [0063]);
a computer readable storage media that comprises instructions stored in the computer readable  storage media that are executable with the processor (Prodanvic [0064]), the instructions comprising:
instructions to display an anatomical human image (Prodanvic [0247]);
instructions to display a hotspot, highlighting the selected area, in response to an area selection command indicative of a user selecting an area of the anatomical human image (Prodanvic [0247]);
instructions to display a list of ICD codes in response to an area selection command indicative of a user selecting an area of the anatomical human image (Prodanvic [0247]);
instructions to receive user entry of patient specific data in response to an ICD code selection command (Prodanvic [0247]).
Prodanovic does not explicitly teach instructions to display a hotspot in a particular color, according to an indicated severity level, in response to a severity level selection command indicative of a user selecting a severity level for the hotspot.
Norwak discloses display a hotspot in a particular color, according to an indicated severity level, in response to a severity level selection command indicative of a user selecting a severity level for the hotspot (Norwak claim 7 and 8).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application by Applicant to color a particular item according to a severity as in Brown in the system of Prodanovic and Norwak to allow the user to more quickly sort important data in a GUI.
However, Prodanovic and Norwak do not explicitly teach display a hotspot with a particular animation, according to the indicated disposition, in response to a disposition selection command indicative of a user selecting a disposition for a hotspot
Instructions to display a hotspot with a particular animation, according to the indicated disposition, in response to a disposition selection command indicative of a user selecting a disposition for a hotspot (Brown claim 17 and column 6 lines 33-46).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application by Applicant to animate a particular item according to a disposition as in Brown in the system of Prodanovic and Norwak to allow the user to more quickly sort important data in a GUI.
As to claim 4, see the discussion of claim 1, additionally, Prodanovic discloses the electronic
medical records system further comprising:
instructions to display a hotspot in another location in response to an area selection command
indicative of a user selecting an area of the anatomical human image after a hotspot selection command
indicative of a user selecting an existing hotspot (Prodanvic [0227]).

Response to Arguments
Applicant argues that no reasoned explanation was provided for the combination of elements, however, Examiner explained that the GUI elements taught by Norwalk and Brown that provide improvements in allowing a user to more quickly sort visual data, such as that of Prodanvic. The rejection of claim 4 was located at the bottom of the rejection of claims 1 and 5. While the heading was inadvertently omitted immediately preceding the rationale, it was found in the statement of rejection. Claim 4 is in original form and was rejected for the same reasons as the non-final of 10/31/19 as well. The rejections are therefore maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686